FOREMAN, Judge,
concurring:
I concur. While Edwards v. Arizona, 451 U.S. 477, 101 S.Ct. 1880, 68 L.Ed.2d 378 (1981), prohibits any further attempts to interrogate a suspect who has invoked his right to counsel, Edwards did not contemplate that a suspect would deliberately mislead the police by concealing his earlier request for counsel. Furthermore, Edwards does not prohibit all further conversations with a suspect on collateral or administrative matters. Nor does it prohibit asking a suspect whether he has been advised of his rights or requested counsel. See United States v. Goodson, 14 M.J. 542, 544 — 45 (A.C.M.R.), pet. granted, 14 M.J. 441 (C.M.A.1982). Accordingly, I find nothing improper in Special Agent Finch asking the appellant whether he had been advised of his rights or requested counsel. When the appellant falsely replied in the negative, he, not the police, caused the further interrogation. In my view the appellant’s deception was tantamount to countermanding his earlier request for counsel. Accordingly, I join in affirming the findings of guilty and the sentence.